Citation Nr: 0719108	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of a left eye injury due to 
treatment at a VA facility.

2.	Whether new and material evidence has been received to 
reopen a previously denied claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of shock therapy 
treatments at a VA facility.

3.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1971 to 
May 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in         Baltimore, Maryland.  A 
January 2002 decision denied the veteran's petition to reopen 
a previously denied claim for service connection for paranoid 
schizophrenia. Through an October 2005 decision, the RO also 
denied an original claim for benefits under 38 U.S.C.A. § 
1151 (West 2002) for residuals of a left eye injury, and a 
petition to reopen the denial of section 1151 benefits 
pertaining to shock therapy treatments.  

Regrettably, additional development of the evidence is 
required before resolving this appeal on its merits.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify               
the veteran if further action is required on his part.


REMAND

As an initial matter for discussion in developing the record, 
appropriate action           is necessary to effectuate the 
veteran's request for a personal hearing in regard to the 
claims on appeal.  Previously, on an October 2002 VA Form 9 
(e.g., substantive appeal) concerning the petition to reopen 
a claim for service connection for a psychiatric disorder, he 
checked the box that designated a request for a hearing 
before a Veterans Law Judge (VLJ) of the Board in Washington, 
D.C.  He later indicated that instead he wanted a hearing 
before a VLJ at the RO (also called a "travel Board" 
hearing).  However, the RO then provided him an addendum to           
the June 2006 VA Form 9 pertaining to the remaining claims on 
appeal, explaining that since the appeal originated from the 
Baltimore RO, travel Board hearings      were not available 
at that office and that he could instead elect a hearing 
before a local Decision Review Officer (DRO) by signing the 
letter -- which he then signed and returned to the RO. 
Thereafter, following the March 2007 certification of this 
case to the Board,          the Board sent to the veteran 
correspondence for purposes of clarifying the specific type 
of hearing that he sought.  And in June 2007, he responded 
that he wanted a hearing before RO personnel.  So the case 
must be remanded in order to schedule him for this requested 
hearing.  See 38 C.F.R. § 20.1304(a). 

In addition, while the case is on remand, this will provide 
the opportunity to afford comprehensive notification to the 
veteran as to the applicability of the Veterans Claims 
Assistance Act (VCAA) to his petition to reopen the claim for 
service connection for paranoid schizophrenia.  

The VCAA was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding VA's 
duties to notify and assist with the evidentiary development 
of a pending claim for compensation benefits. 
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which addressed the provisions of the VCAA in 
situations, as here, where the veteran has filed a petition 
to reopen a previously denied claim for service connection.  
According to the Dingess/Hartman holding, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements are: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See, too, Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  

Thus far, the veteran has already received detailed notice on 
the VCAA's duty to notify and assist, to the extent involving 
both his original claim for benefits under              38 
U.S.C.A. § 1151 for residuals of a left eye injury, and 
petition to reopen a claim for similar benefits involving 
shock therapy treatments at a VA facility.  This has been 
accomplished through issuance of several notice letters.

Unfortunately, however, comparable notice has not been 
provided on the petition to reopen a claim for service 
connection for paranoid schizophrenia.  The requirements of 
comprehensive VCAA notice include explanation of the general 
type of evidence necessary to substantiate the claim under 
review -- and clarification as to whose responsibility, the 
claimant's or VA's, it is to obtain the evidence relevant to 
the disposition of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  Here, the veteran has not yet 
received correspondence that satisfied these notice 
obligations.  

Regarding additional notice requirements for this petition to 
reopen, as mentioned, the holding in the Dingess/Hartman 
decision mandates notification to the veteran  of the 
disability rating and effective date elements of his claim.  
That particular criteria arguably was complied with based 
upon a March 2006 letter (not specific to any claim) 
addressing the Dingess/Hartman decision.  But this 
notwithstanding, however, the Court has recently set forth 
further precedent caselaw as to the content of VCAA notice 
that must be presented in connection with a petition to 
reopen, and of which the veteran has not yet been provided.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that case -- including 
with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" of a valid claim for service connection of 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service, as defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table)).  Additionally, it is required 
that the claimant receive information as to the definition of 
"new" evidence with reference to his claim.  The Court 
further held in the Kent decision that failure to describe 
what would constitute "material" evidence in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

In this instance, it is observed that the October 1976 RO 
rating decision which denied the veteran's original claim for 
service connection for a psychiatric disorder (then claimed 
as a "nervous condition") determined that the essential 
element of his claim that was deficient, was the existence of 
evidence casually linking his diagnosed condition to military 
service -- or in other words, evidence of a    medical nexus.  
Whereas the veteran did not appeal this decision, it then 
became final on the merits.

According to the holding in Kent, the veteran must receive 
additional VCAA notice informing him that "material" 
evidence to substantiate his claim is that which tends to 
prove the causal nexus element, and that "new" evidence 
consists of additional evidence not previously of record on 
this element.  The absence of an explanation of what 
constitutes "material" evidence, in particular, is presumed 
to have a prejudicial effect upon the adjudication process.  
(It warrants mention also that         an August 2005 notice 
letter on the other petition to reopen pending on appeal,       
for section 1151 benefits for residuals of shock therapy 
treatment, while it preceded the Kent decision, nonetheless 
did set forth a relatively in-depth explanation of "new and 
material" evidence regarding that claim.) 

Thus, on remand, the VCAA notice letter provided to the 
veteran on his petition to reopen a claim for service 
connection for paranoid schizophrenia, must include a claim-
specific definition of "new and material" evidence as it 
pertains to this petition to reopen.
Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the petition to reopen a claim for 
service connection for paranoid 
schizophrenia, send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This correspondence 
must provide him with notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate this 
claim.  Also apprise him of the 
evidence he is responsible for 
obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to this claim. 

Moreover, this correspondence should 
provide the veteran with a detailed and 
claim-specific definition of the 
requirement of "new and material 
evidence" as it pertains to his 
petition to reopen, as required by the 
Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.	Schedule the veteran for a hearing 
before RO personnel, preferably with a 
local DRO, at the earliest available 
opportunity, and notify him of the 
date, time and location of this 
hearing.  Place a copy of this letter 
in the claims file.  If, for whatever 
reason, the veteran changes his mind 
and withdraws his request for this 
hearing or fails to report for it on 
the date scheduled, also document this 
in the claims file.


3.	Then readjudicate the claims on 
appeal in light of all additional 
evidence obtained.  In readjudicating         
his claim for compensation under 38 
U.S.C.A. § 1151 for a left eye injury, 
specifically consider 38 C.F.R.          
§ 3.361 (2006), for which citation was 
not provided in the April 2006 
statement of the case (SOC).  
If the veteran's claims are not granted 
to his satisfaction, send him a 
supplemental statement of         the 
case (SSOC) and give him time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

